             Case 3:18-cv-04881-JSC Document 211 Filed 09/23/20 Page 1 of 2



 1    David C. Marcus (SBN 158704)
      david.marcus@wilmerhale.com
 2    Christopher T. Casamassima (SBN 211280)
      chris.casamassima@wilmerhale.com
 3    WILMER CUTLER PICKERING
      HALE AND DORR LLP
 4    350 South Grand Avenue, Suite 2100
      Los Angeles, CA 90071
 5    Telephone: +1 213 443 5300
      Facsimile: +1 213 443 5400
 6
      Andrew Dulberg (admitted pro hac vice)
 7    andrew.dulberg@wilmerhale.com
      Sarah R. Frazier (admitted pro hac vice)
 8    sarah.frazier@wilmerhale.com
      WILMER CUTLER PICKERING
 9    HALE AND DORR LLP
      60 State Street
10    Boston, MA 02109
      Telephone: +1 617 526 6000
11    Facsimile: +1 617 526 5000

12    Attorneys for Defendant
      FIDELITY INVESTMENTS
13    CHARITABLE GIFT FUND

14

15                                UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                   SAN FRANCISCO DIVISION

18

19   EMILY FAIRBAIRN and
     MALCOLM FAIRBAIRN,                          Case No. 3:18-cv-04881-JSC
20
            Plaintiffs,                          NOTICE RE BIFURCATION
21
                v.
22
     FIDELITY INVESTMENTS
23   CHARITABLE GIFT FUND,

24          Defendant.

25

26

27

28

     Case No. 3:18-cv-04881-JSC                                        NOTICE RE BIFURCATION
              Case 3:18-cv-04881-JSC Document 211 Filed 09/23/20 Page 2 of 2



 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT the parties have met and conferred regarding

 3   bifurcation of trial as directed by the Court and hereby agree to bifurcation as suggested by the

 4   Court at the September 16, 2020 pretrial conference, including that bifurcation shall not preclude

 5   expert witnesses that testify in the first phase, including experts that offer opinions on the

 6   existence or non-existence of injury to Plaintiffs, from testifying in the second phase.

 7

 8   DATED: September 23, 2020                                Respectfully submitted,

 9                                                            By: /s/ Christopher T. Casamassima
                                                              DAVID C. MARCUS
10
                                                              CHRISTOPHER T. CASAMASSIMA
                                                              WILMER CUTLER PICKERING
11
                                                                HALE AND DORR LLP
                                                              350 South Grand Avenue, Suite 2100
12
                                                              Los Angeles, CA 90071
                                                              Telephone: +1 213 443 5300
13
                                                              Facsimile: +1 213 443 5400
14
                                                              ANDREW S. DULBERG (pro hac vice)
                                                              SARAH R. FRAZIER (pro hac vice)
15
                                                              WILMER CUTLER PICKERING
                                                                HALE AND DORR LLP
16
                                                              60 State Street
                                                              Boston, MA 02109
17
                                                              Telephone: +1 617 526 6000
                                                              Facsimile: +1 617 526 5000
18
                                                              Attorneys for Defendant
19
                                                              FIDELITY INVESTMENTS
                                                              CHARITABLE GIFT FUND
20

21

22

23

24

25

26

27

28
                                                        -1-
     Case No. 3:18-cv-04881-JSC                                                     NOTICE RE BIFURCATION
